IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JYRKI PULKKINEN, FORMER               NOT FINAL UNTIL TIME EXPIRES TO
HUSBAND,                              FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,

v.                                    CASE NO. 1D15-4415

KAREN ELAINE PULKKINEN
N/K/A  KAREN     ELAINE
BRAUTCHECK,     FORMER
WIFE,

      Appellee.


_____________________________/

Opinion filed September 5, 2017.

An appeal from the Circuit Court for Alachua County.
James P. Nilon, Judge.

William Falik of William Falik, P.A., Gainesville, for Appellant.

Darby F. Hertz and John J. Kearns of Hertz & Kearns, Gainesville, for Appellee.




ROBERTS, J.

      In this appeal from an order granting the former’s wife motion to dismiss that

also denied the former husband’s motion to enforce the parties’ final judgment of

dissolution of marriage, the former husband raised four issues. Because we find the
second issue raised by the former husband controls the outcome, we write solely to

address that issue.

      The parties’ marriage was dissolved by a final judgment of divorce entered by

a Michigan court in 2007. In 2010, the former wife petitioned to domesticate the

final judgment while the former husband petitioned to register the final judgment.

The final judgment and child support orders were ultimately registered under section

88.6111(1), Florida Statutes (2010). The final judgment incorporated the parties’

mediation agreement in which the parties settled all of their differences including

child support for the parties’ two minor children. In the mediation agreement, the

parties agreed that the former husband would receive interest at the rate of one and

a quarter percent per month on any amount of prepaid child support. Instead of the

interest being paid to the former husband, it would be credited toward his future

child support obligation entitling him to a reduction in his child support. On an

annual basis, the parties are supposed to compute the amount of interest the former

husband has earned. If the parties are not able to agree on the amount of interest the

former husband it entitled to, the parties agreed to have a judicial officer, arbitrator,

or other person empowered to make decisions compute the interest the husband is

entitled to receive. In his motion to enforce the final judgment of dissolution of

marriage, the former husband alleged that the former wife has refused to comply

with the annual accounting procedures.

                                           2
      In reply to the former husband’s motion to enforce, the former wife filed a

motion to dismiss arguing that the enforcement of this provision would leave the

minor children without child support and such a provision is against Florida’s public

policy. The trial court agreed with the former wife that the interest provision violated

Florida’s public policy and entered an order granting the former wife’s motion.

      While this appeal has been pending, the Florida Supreme Court

decided LeDoux-Nottingham v. Downs, 210 So. 3d 1217 (Fla. 2017). In LeDoux-

Nottingham, a mother argued that the enforcement of a registered and domesticated

Colorado order that granted her children’s grandparents visitation rights is

unconstitutional and against public policy. Id. at 1219. The Florida Supreme Court

stated that even though the Florida Constitution protects a parent’s right to raise her

children free from unwarranted governmental interference that State right is

subordinate to the Federal Constitution under the Supremacy Clause. Id. at 1220.

The Court further stated that the United States Supreme Court has continuously

rejected the notion that a state may elevate its public policy over the policy behind

another state’s judgment. Id. at 1223. The Court concluded by stating that even

though a Florida court could not lawfully enter an order that grants grandparents

visitation rights, a Florida court cannot refuse to enforce such an order by another

state court. Id.




                                           3
      Even if the parties’ Michigan final judgment of dissolution of marriage

violates Florida’s public policy concerning a child’s right to child support, the trial

court cannot refuse to enforce a judgment from a sister state that was lawfully

entered. Accordingly, we reverse the trial court’s order granting the former wife’s

motion to dismiss and remand for further proceedings consistent with this opinion.

      REVERSED and REMANDED.

ROWE and MAKAR, JJ., CONCUR.




                                          4